Respondent was admitted to the Bar by this court on February 20,1973. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the hearing Judge which, based in part upon respondent’s admissions, sustained seven charges, finding that respondent neglected a *883client’s personal injury claim, misled his client and the chairman of the local grievance committee as to the status of her claim and failed to co-operate with counsel subsequently retained by his client by not forwarding her file to such attorney for a period of four months (Charge Nos. 1 through 4); failed to promptly pay to a second client, a bank, funds ($441.11) that the bank was entitled to receive (Charge No. 5); neglected a bankruptcy matter entrusted to him by a third client (Charge No. 6); and failed to co-operate with petitioner in its investigation of four inquiries filed against him (Charge No. 7). The evidence in the record amply supports the findings of the hearing Judge. Therefore, petitioner’s motion to confirm the report is granted. In partial mitigation of the charge that respondent neglected a personal injury claim, we note that it does not appear that the injuries suffered by his client were either serious or permanent. With respect to the failure to co-operate charge, we note that respondent did eventually furnish to petitioner the information and documentation which it sought. Under the circumstances, we determine that respondent should be suspended from the practice of law for a period of four months and thereafter until further order of the court. Respondent suspended for a period of four months, the date of commencement to be fixed in the order to be entered hereon. Sweeney, J.P., Kane, Main, Casey and Mikoll, JJ., concur.